Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on May 27, 2022 for the patent application 17/827,174.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted on 05/27/2022 and 05/27/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Allowable Subject Matter

Claims 1 – 20 contains allowable subject matter.


Nonstatutory Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal-Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 11,348,175 (Pat.’175).  Although the claims over claims 1 - 20 of at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology to claim the same or substantially the same invention.  See In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  In fact, a comparison between claims 1 - 20  of this application and claims 1 - 20 of Pat.’175 shows that these claims claim common elements such as a telematics-based method of detecting and processing a loss involving an insured vehicle comprising, total loss evaluation and handling system, vehicle telematics data and the vehicle state data received; applying, by the total loss evaluator; applying, by the total loss evaluator total loss rule of a set of total loss rules to at least a portion of the vehicle, wherein determining that the loss is a total loss based on the at least one total loss rule applied comprises determining that the deceleration data when the loss occurred exceeded the predetermined deceleration threshold; and initiating, by the total loss evaluation and handling system, a payment corresponding to the settlement amount to an individual associated with the insured vehicle as settlement for the total loss.  Although claims 1 - 20 of this application claims apparatus comprising: one or more processors; and a memory storing computer-executable instructions, however, the disclosure of Pat.’175 also describes the method and systems claims as indicated.  See In AbbVie Inc.  On the other hand, Applicant has not shown that the one or more processors; and a memory storing computer-executable instructions, are critical.  See In re Aller.  To select the non-transitory, computer-readable medium storing instructions claimed in claims 1 - 20 of Pat.’175 as claimed in claims 1 – 20 of this application would have been an obvious choice by performing routine experimentation.  KSR and stare decisis above.
	It would have been obvious to the person having ordinary skill in the art before the effective filing date of the application to include one or more processors; and a memory storing computer-executable instructions, as claimed in this application as taught or suggested by claims 1 - 20  of Pat.’175 because application claims 1 - 20 would have been obvious over the reference claims 1 - 20   in Pat.’175.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696